Citation Nr: 1423902	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 17, 2007, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to October 1977 and from August 1978 to January 1982.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana in February 2008.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

A claim to reopen for entitlement to service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. On February 4, 1982, the Veteran filed a formal claim for service connection for hearing loss with the New Orleans Regional Office.  

2. The Veteran's service treatment records (STR) do not report any complaints of tinnitus or ringing of the ears by the Veteran. 

3. The Veteran verbally informed the April 1982 VA examiner of his tinnitus.

4. The evidence of record does not indicate that at any time between exiting service and January 17, 2007 that the Veteran provided the VA with written communication that he suffered from tinnitus as a result of his active service.  

5. The Veteran filed a claim for service connection for tinnitus on January 17, 2007. 



CONCLUSION OF LAW

Criteria for an effective date earlier than January 17, 2007 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board observes that the Veteran's claim of entitlement to an earlier effective date for service connection for tinnitus is a downstream issue from the grant of service connection. Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, service connection for tinnitus was granted and an initial effective date was assigned in the February 2008 rating decision giving rise to the present appeal.  Therefore, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Veteran did not identify any relevant outstanding treatment records in connection with his claim.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Earlier Effective Date 

The Veteran submitted a claim for service connection for tinnitus to the New Orleans RO and it was received on January 17, 2007.  This claim was granted in a February 2008 rating decision and an effective date of January 17, 2007 was assigned.  The Veteran contends that his 10 percent rating for tinnitus should have an effective date back to when he originally applied for service connection for hearing loss in 1982.  The Veteran has essentially made two arguments regarding why he should be entitled to an effective date prior to January 17, 2007.  First, the Veteran argues that he complained of tinnitus at the time of his VA examination in April 1982 and that his statements to the VA examiner should be construed as an informal claim for benefits.  Second, the Veteran argues that his claim for hearing loss should have been read liberally as a claim for hearing problems, including tinnitus.  Unfortunately, after review of the record, the Board finds that while the Veteran's tinnitus began in service, the Veteran did not file a claim for service connection for tinnitus until January 17, 2007.  Therefore, the Veteran is entitled to an effective date of January 17, 2007, the date of claim.      

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155 (2013). 

The Veteran has argued that he told the VA examiner of his tinnitus in April 1982.  Although the VA examiner did not make any mention of complaints of tinnitus or ringing of the ears in the examination report, the Veteran is competent to report what he related to a physician.  However, no written document was provided to VA indicating that the Veteran was suffering from tinnitus or that he believed he was entitled to a benefit due to tinnitus.  While the Veteran is capable of filing an informal claim for service connection, 38 C.F.R. § 3.1 states that any claim for benefits, formal or informal, must be in writing.  Furthermore, even assuming the Veteran reported the condition in 1982, the mere presence of medical evidence of a disability does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly as VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Unfortunately, a claim for tinnitus cannot be found based upon the Veteran's statements to the VA examiner.

Additionally, the Board finds that the evidence of record does not support the Veteran's contentions that his claim for hearing loss should be read as a claim for any type of hearing problem, including tinnitus.  The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1(2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  On his February 1982 application for VA benefits, the Veteran wrote that he was claiming service connection for "hearing loss (see medicals records)."  The only symptom reported by the Veteran on the actual application is hearing loss.  The Veteran does not reference tinnitus or ringing of the ears on his application.  In fact, on his July 2010 Substantive Appeal the Veteran admits that he did not file a claim for tinnitus in writing in May 1982.

As the Veteran referenced complaints in his service medical records, his STR were reviewed for any complaints of ringing of the ears or tinnitus.  The Veteran made many complaints regarding hearing loss in service, including: May 1975, September 1976, February 1977, March 1977, April 1977, June 1977, July 1977, October 1977, June 1981, and August 1981.  Unfortunately, none of the Veteran's complaints indicated that he suffered from ringing of the ears or tinnitus.  The complaints all specifically dealt with the Veteran's hearing loss.  

The Board notes that the Veteran checked off boxes reporting that he had at one point had ear, nose, or throat trouble in February 1977, July 1978, and October 1981.  Additionally, a medical examination report in February 1977 notes that the Veteran had ear trouble and hearing loss, but no further description is provided.  Even viewing the Veteran's claim liberally, the Board does not find that any of the Veteran's records indicate that the Veteran's February 1982 claim should be construed to indicate a claim for tinnitus, or a claim beyond hearing loss.  Throughout his treatment records the Veteran's only ear related complaints are regarding his hearing loss and no symptoms of ringing in his ears are mentioned.  
While the Veteran indicates that a claim for hearing loss should necessarily include a claim for tinnitus, the Board notes that the conditions are two distinct disabilities and that the presence of hearing loss does not necessarily indicate the presence of tinnitus.  See e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As the Veteran claimed specific symptomatology (hearing loss), which corresponded with symptoms of hearing loss described in the referenced medical records, the Veteran's claim cannot be interpreted to include service connection for tinnitus.  

As there was no formal or informal claim provided regarding the Veteran's tinnitus prior to January 17, 2007, January 17, 2007 is considered the date of the Veteran's claim of entitlement to service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than January 17, 2007, for the grant of service connection for tinnitus is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


